Name: 1999/291/EC, ECSC, Euratom: Council Decision of 26 April 1999 amending Decision 88/591/ECSC, EEC, Euratom establishing a Court of First Instance of the European Communities to enable it to give decisions in cases when constituted by a single judge
 Type: Decision
 Subject Matter: research and intellectual property;  organisation of the legal system;  EU institutions and European civil service;  politics and public safety
 Date Published: 1999-05-01

 Avis juridique important|31999D02911999/291/EC, ECSC, Euratom: Council Decision of 26 April 1999 amending Decision 88/591/ECSC, EEC, Euratom establishing a Court of First Instance of the European Communities to enable it to give decisions in cases when constituted by a single judge Official Journal L 114 , 01/05/1999 P. 0052 - 0053COUNCIL DECISIONof 26 April 1999amending Decision 88/591/ECSC, EEC, Euratom establishing a Court of First Instance of the European Communities to enable it to give decisions in cases when constituted by a single judge(1999/291/EC, ECSC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 168a thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32d thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140a thereof,Having regard to the request by the Court of Justice,Having regard to the opinion of the Commission,Having regard to the opinion of the European Parliament(1),(1) Whereas, since the creation of the Court of First Instance its workload has considerably increased and there will be a further considerable increase as a result of litigation relating to intellectual property rights, and in particular arising from the application of Council Regulation (EC) No 40/94 of 20 December 1993 on the Community trade mark(2);(2) Whereas, to enable to Court of First Instance to cope with this increased workload, it is necessary, before contemplating any increase in the number of the Members of the Court of First Instance, to exhaust all the possibilities of improving the working efficiency of the Court of First Instance as composed at present;(3) Whereas experience gained in various national legal systems of Member States shows that, in a number of cases, neither the nature of the legal or factual questions raised, nor the importance of the case, nor other special circumstances justify a case being heard at first instance by a bench of judges and that, by conferring on a single judge jurisdiction to give decisions in certain cases, the number of cases heard by a court may be considerably increased;(4) Whereas, similary, neither the legal or factual difficulty of certain cases coming before the Court of First Instance, nor their importance, nor any special circumstance justify those cases being heard by three Judges;(5) Whereas it is therefore necessary to amend Council Decision 88/591/ECSC, EEC, Euratom of 24 October 1998 establishing a Court of First Instance of the European Communities(3),HAS DECIDED AS FOLLOWS:Article 1In Article 2(4) of Decision 88/591/ECSC, EEC, Euratom, the words "or be constituted by a single judge" shall be added at the end of the third sentence.Article 2This Decision shall enter into force on the 15th day following that of its publication in the Official Journal of the European Communities.Done at Luxembourg, 26 April 1999.For the CouncilThe PresidentJ. FISCHER(1) OJ C 328, 26.10.1998, p. 167.(2) OJ L 11, 14.1.1994, p. 1.(3) OJ L 319, 25.11.1988, p. 1. Decision as last amended by the 1994 Act of Accession.